Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
26, 2013.




                                     In The

                        Fourteenth Court of Appeals

                              NO. 14-13-00096-CR

                        WESLEY ROSS COLLIER, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                      Trial Court Cause No. 09CR3370

                 MEMORANDUM                     OPINION


      Appellant was convicted of theft. After noticing this appeal, appellant filed
a motion to dismiss the appeal informing us that the trial court had granted his
motion for new trial.

      Generally, we only have jurisdiction to consider an appeal by a criminal
defendant when there has been a final judgment of conviction. See Workman v.
State, 170 Tex. Crim. App. 621, 343 S.W.2d 446, 447 (1961); McKown v. State,
915 S.W.2d 160, 161 (Tex. App. – Fort Worth 1996, no pet.). Because appellant
has been granted a new trial, there is no final conviction to appeal.

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish C TEX. R. APP. P. 47.2(b)




                                          2